Citation Nr: 0414731	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss disability.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955 and from April 1955 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 10 percent and 
noncompensable evaluations for the service-connected 
hypertension and left ear hearing loss disability, 
respectively, and denied service connection for heart 
disease, tinnitus, post-traumatic stress disorder, and 
sinusitis.  


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressures 
predominantly 100 or less and systolic pressures 
predominantly 160 or less.

2.  Left ear hearing loss disability is manifested by an 
average pure tone threshold of decibels with discrimination 
ability of 84 percent.

3.  Competent evidence of current heart disease, other than 
hypertension, is not of record.

4.  Tinnitus is attributable to service.

5.  Competent evidence of current post-traumatic stress 
disorder is not of record.

6.  Competent evidence of chronic sinusitis in service is not 
of record.

7.  Competent evidence of a nexus between the post service 
diagnosis of sinusitis and service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7101 (2003).

2.  The criteria for a compensable evaluation for left ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2003).

3.  Heart disease was not incurred in or aggravated by 
service nor was it manifested to a compensable degree within 
one year following the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304(d) (2003).

6.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims for increased evaluations and service 
connection by means of the November 2001 letter and the 
discussions in the April 2002 rating decision and the May 
2003 statement of the case.  

As to his claim for an increased evaluation for hypertension, 
in the April 2002 rating decision, the RO stated that a 
10 percent evaluation for hypertension was warranted when 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  It stated that in order to warrant a 
20 percent evaluation for hypertension, diastolic pressure 
needed to be predominantly 110 or more or systolic pressure 
needed to be predominantly 200 or more.  In the May 2003 
statement of the case, the RO provided the veteran with the 
applicable criteria for evaluating hypertension, which 
reiterated the information provided in the April 2002 rating 
decision.  Thus, the veteran was informed that in order to 
warrant the next higher evaluation, here, a 20 percent 
evaluation, his diastolic pressure needed to be predominantly 
110 or more or his systolic pressure needed to be 
predominantly 200 or more.

As to his claim for an increased evaluation for left ear 
hearing loss disability, in the April 2002 rating decision, 
the RO explained how hearing loss was rated.  It stated that 
his average decibel loss in the left ear was 46 decibels and 
that his speech discrimination was 68 percent in the left 
ear.  The RO noted that the right ear was not service 
connected.  It stated that based upon the table that 
evaluates hearing loss, his left ear was assigned a Roman 
numeral IV and that the right ear was assigned a Roman 
numeral I, because it was not service connected, and that 
such combination produced a noncompensable evaluation.  The 
RO noted that evaluations for hearing loss were based on 
objective testing and that a higher evaluation was assigned 
when a more severe hearing impairment was shown.  In the May 
2003 statement of the case, the RO provided the veteran with 
the applicable criteria for evaluating hearing loss, which 
showed how the RO had reached its determination that the 
veteran's left ear hearing loss disability was no more than 
noncompensably disabling.  Thus, the veteran was informed 
that in order to warrant the next higher evaluation, his 
hearing had to be worse than the current objective testing 
had shown.  

As to his claims for service connection, the RO informed the 
veteran that to establish service connection, the evidence 
must show three things: (1) evidence of a disease or injury 
that either began during service or was aggravated during 
service; (2) evidence of a current disability, which was 
usually shown my medical evidence or evidence showing 
persistent or recurrent symptoms of a disability; and 
(3) evidence of a relationship between the current disability 
and the disease or injury in service, which was also usually 
shown by medical records or a medical opinion.  

As to the claim for service connection for heart disease, in 
the April 2002 rating decision, the RO stated that the 
veteran had not brought forth evidence of a current diagnosis 
of heart disease and without such, service connection could 
not be granted.  In the May 2003 statement of the case, after 
having received additional medical evidence, the RO stated 
that the additional evidence did not establish that the 
veteran had developed heart disease either as a result of 
service or as a result of the service-connected hypertension.  
The RO reiterated that the post service medical records did 
not establish a current diagnosis of heart disease.  Thus, 
the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for heart 
disease would be evidence of a current diagnosis of heart 
disease, which was caused by service.  

As to the claim for service connection for tinnitus, in the 
April 2002 rating decision, the RO stated that service 
connection could not be granted because the veteran had not 
brought forth competent evidence of a nexus between the post 
service diagnosis of tinnitus and service.  The RO noted that 
the veteran had been discharged from service 28 years prior.  
In the May 2003 statement of the case, the RO stated, "Since 
a medical opinion has not been provided which specifically 
states that tinnitus is related to the veteran's military 
service, service connection for tinnitus remains denied."  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for tinnitus 
would be a medical opinion that attributed the diagnosis of 
tinnitus to service.

As to the claim for service connection for post-traumatic 
stress disorder, in the April 2002 rating decision, the RO 
stated that the claim for service connection for post-
traumatic stress disorder required medical evidence 
diagnosing the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link between 
the post service diagnosis of post-traumatic stress disorder 
and the in-service stressor.  The RO noted that the veteran 
had a verified stressor, as he had been awarded a Combat 
Infantryman's Badge in service, but that the claim had to be 
denied because the January 2002 VA psychiatric evaluation did 
not show a diagnosis of post-traumatic stress disorder.  
Thus, it stated that without a diagnosis of post-traumatic 
stress disorder, service connection for such could not be 
granted.  In the May 2003 statement of the case, the RO 
stated that the law did not allow VA to grant service 
connection for a condition that had not been diagnosed.  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder would be competent evidence of a 
current diagnosis of post-traumatic stress disorder.

As to the claim for service connection for sinusitis, in the 
April 2002 rating decision, the RO stated that service 
connection could not be granted because there was no 
competent evidence of a nexus between the post service 
diagnosis of sinusitis and service.  In the May 2003 
statement of the case, the RO noted that service medical 
records showed that the veteran had been seen in 1959, 1960, 
and 1972 for sinus congestion, but that the service medical 
records failed to show a permanent residual or chronic 
disability of sinusitis in service.  It added that there was 
no competent evidence of a nexus between the post service 
diagnosis of sinusitis and service.  Thus, the veteran was 
informed that the evidence necessary to substantiate his 
claim would be competent evidence attributing the post 
service diagnosis of sinusitis to service.

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
December 2001 letter, the RO stated that it would make 
reasonable efforts to help him get the evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other federal agencies.  It told the 
veteran that he would need to provide VA with enough 
information about these records so that VA could request them 
from the person or agency who had them, but noted it was 
still his responsibility to support his claim with 
appropriate evidence.  The RO asked the veteran to tell it 
about any evidence that he wanted VA to get for him and that 
he should complete a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, so that VA could 
request these records on his behalf.  It noted that he could 
obtain these records himself and send them to VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he had filed his original claim for 
compensation in 1974.  In connection with his current claims, 
the veteran had completed a VA Form 21-4142, providing VA 
permission to obtain private medical records from Dr. GB, 
which have been received and associated with the claims file.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claims.  
Finally, the veteran has been provided with VA examinations 
for all of his claims.  

The Board is aware that the November 2001 letter did not 
address the evidence necessary to substantiate the claims for 
increased evaluations.  This is not in keeping with the 
statute and the regulation, which state that in the same 
notice that the claimant is provided with the evidence 
necessary to substantiate the claim, he will also be provided 
with which portion of that information and evidence is to be 
provided by the claimant and which portion VA will obtain on 
his behalf.  See 38 U.S.C.A § 5103(a); see also 38 C.F.R. 
§ 3.159(b).  However, the Board finds that such does not 
prejudice the veteran in this particular case for several 
reasons.  

First, the two disabilities for which the veteran is seeking 
increased evaluations are ones that are based on objective 
criteria-here, blood pressure readings and pure tone 
threshold readings.  Thus, even if the veteran had been told 
of the evidence necessary to warrant a 20 percent evaluation 
for hypertension, it would not have changed the blood 
pressure readings shown in the private medical records and 
the January 2002 VA examination report.  This same analysis 
applies to the veteran's hearing loss claim.  The Court of 
Appeals for Veterans Claims (Court) has noted that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, even if the veteran had been informed in the 
November 2001 letter of the evidence necessary to 
substantiate the claim for an increased evaluation for left 
ear hearing loss disability, it would not have changed the 
findings reported in the January 2002 VA audiological 
evaluation report.  

Second, the veteran was subsequently informed of the evidence 
necessary to substantiate his claims for increased 
evaluations in both the April 2002 rating decision and the 
May 2003 statement of the case.  Thus, while he was not 
informed of the evidence necessary to substantiate his claims 
for increased evaluations at the same time he was told of 
which portion of that information and evidence was to be 
provided by the claimant and which portion VA would obtain on 
his behalf, he was informed of both of these requirements-
just not at the same time.  To remand these issues for VA to 
send the veteran a letter providing both of these pieces of 
information in the same notice would seem to be unnecessary, 
as it would not change the objective findings of blood 
pressure readings or pure tone thresholds in the medical 
records in the claims file.  The blood pressure readings 
shown in the medical records are dated between 1993 and 2003 
and show that the veteran's blood pressure has remained 
constant during this 10-year time frame.  

It is for the above reasons that the Board find that the 
veteran is not prejudiced in VA's failure to provide notice 
of the evidence necessary to substantiate his claims for 
increased evaluations while at the same time informing him of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf, and that any error as a result of this failure is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the claims for service connection, this has 
occurred, as the November 2001 letter was issued prior to the 
April 2002 rating decision.  

However, as to the claims for increased evaluations, the 
initial AOJ decision was made prior to the veteran being 
provided with the notice required by 38 U.S.C. § 5103(a).  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in April 2002.  At the same time that 
action was promulgated, the AOJ completed its notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims.  Because the VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication which denied increased evaluations, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  Following 
both the April 2002 rating decision and the May 2003 
statement of the case, the veteran was provided with 
additional time to submit additional evidence.  Additional 
evidence was received following the April 2002 rating 
decision, but following the statement of the case, no 
additional evidence was received.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

Also, in the Pelegrini decision, the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the November 2001 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Specifically, in the 
letter, the RO stated that it had requested copies of his 
treatment records from Dr. GB since the veteran had indicated 
that he had been treated by him for his disabilities.  The RO 
also stated, "[T]ell us about any additional information or 
evidence that you want us to try to get for you."  
Additionally, in the May 2003 supplemental statement of the 
case, the RO provided him with the fourth element by 
including the provisions of 38 C.F.R. § 3.159(b)(1).  While 
the November 2001 letter does not contain the "magic 
words," it is clear from this letter that the RO was asking 
for any records that related to the veteran's claims.  The 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  Increased evaluations

Service connection for hypertension and left ear hearing loss 
disability was granted by means of an October 1974 rating 
decision and assigned 10 percent and noncompensable 
evaluations, respectively, effective September 1, 1974.  The 
veteran has remained at those percentages since that time.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



1.  Hypertension

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.

The Board notes that the private medical records that have 
been associated with the claims file date back to 1993 and 
show blood pressure readings at that time.  The veteran filed 
his claim for an increased evaluation in November 2001.  The 
Court has consistently held that where an increase of 
disability evaluation is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the Board notes that the 
veteran's blood pressure has remained essentially the same 
since that time.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, 14 out of 15 readings between October 2000 and April 
2003 have diastolic blood pressure readings of below 100.  
Only one reading is above 100.  Thus, none of the diastolic 
readings taken between October 2000 and April 2003 show the 
veteran's diastolic blood pressure at close to 110.  
Therefore, the evidence does not establish diastolic blood 
pressure readings that are "predominantly" 110 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.

When the veteran underwent the VA examination in January 
2002, he stated he had no side effects from the medication he 
was taking for hypertension, and he denied chest pain.  The 
private medical records show findings by Dr. GB that the 
veteran's hypertension was "controlled."  Additionally, the 
veteran's systolic blood pressure readings have been, at a 
maximum, 148, and that was one reading out of 15.  All the 
other systolic readings have been 140 and lower.  Therefore, 
the evidence does not establish systolic blood pressure 
readings that are "predominantly" 200 or more.  See id.  
Thus, an evaluation in excess of 10 percent for hypertension 
would not be warranted whether considering the veteran's 
diastolic blood pressure readings or the systolic blood 
pressure readings.  See id.

Again, the Board notes that as of this date, the veteran's 
hypertension has not been shown to be manifested by diastolic 
blood pressure readings of 110 or more, or systolic pressure 
readings of 200 or more.  Accordingly, the grant of a 20 
percent evaluation under Diagnostic Code 7101 cannot be 
justified based upon the evidence of record.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he has stated his hypertension warrants more than 
a 10 percent evaluation, the objective medical evidence does 
not support the contentions for a higher evaluation for the 
reasons stated above.  The Board finds that the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for hypertension, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Left ear hearing loss disability

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, which 
is the case here, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2003).

Under 38 C.F.R. § 4.86(a) (2003), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for left ear hearing 
loss disability.  The January 2002 VA audiological evaluation 
showed the left ear with 68 percent speech discrimination.  
Decibel (dB) loss at the pure tone threshold of 1000 Hertz 
(Hz) was 20, with a 45 dB loss at 2000 Hz, a 55 dB loss at 
3000 Hz, and a 65 dB loss at 4000 Hz.  The average decibel 
loss is 46 in the left ear.  From Table VI of 38 CFR 4.85, 
Roman Numeral IV is derived for the left ear.  This is 
determined by intersecting the percent of speech 
discrimination row with the pure tone threshold average 
column.  Because the right ear is not service connected, a 
roman numeral I is used in Table VII of 38 CFR 4.85.  The 
left ear is considered the poorer ear for 38 CFR 4.85's Table 
VII.  A noncompensable evaluation is derived from Table VII 
of 38 CFR 4.85 by intersecting row I, the better ear, with 
column IV, the poorer ear.  Thus, an evaluation in excess of 
0 percent is not warranted.

The Board notes that at the time the veteran submitted his 
claim for an increased evaluation for left ear hearing loss 
disability, he submitted a private audiogram.  However, the 
Board has not used this report in determining the veteran's 
current level of hearing loss.  The regulation states that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test, such as the Maryland 
CNC.  38 C.F.R. § 4.85(a) (2003).  Based upon the Board's 
review of this audiogram, the veteran's pure tone threshold 
was not measured at 3000 Hertz, and thus the Board would be 
speculating what that measurement would be.  Additionally, 
there is no indication in the audiogram that a controlled 
speech discrimination test was done.  Therefore, the Board 
finds that this audiogram would not be suitable for 
determining the current level for the veteran's service-
connected left ear hearing loss disability.  The Board notes, 
however, that the pure tone thresholds reported in that 
audiogram are almost identical to those reported in the VA 
audiological evaluation.  Thus, it would appear that the 
private audiogram would not provide a basis to grant a 
compensable evaluation for left ear hearing loss disability.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for left ear hearing loss disability, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

3.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
hypertension and the noncompensable evaluation for left ear 
hearing loss disability are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  Referral in 
this instance is therefore not warranted because the evidence 
does not indicate that the service-connected hypertension or 
left er hearing loss disability have rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as heart disease, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

1.  Heart disease

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that service connection is warranted for heart 
disease.  The veteran has hypertension, which is service 
connected; however, there is no showing that the veteran 
developed a heart disorder in service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.  
Additionally, there is no competent evidence that the veteran 
has developed heart disease as a result of the service-
connected hypertension.  A December 1993 private examination 
shows that the veteran denied chest pain and shortness of 
breath.  Examination of the heart revealed regular rhythm and 
rate.  S1 and S2 were normal with no murmurs, gallops, or 
rubs.  When examined in January 2002, the veteran denied any 
complications from his hypertension, including chest pain.  
Examination of the heart revealed that S1 and S2 were audible 
with no murmur.  No diagnosis of heart disease was entered in 
that examination report.  The private medical records show 
diagnoses of hypertension only.  Thus, there is no competent 
evidence that the veteran has heart disease.

Because the medical evidence does not establish that the 
veteran has heart disease, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The veteran has not alleged any specific symptoms which he 
believes indicate that he has heart disease; rather, he has 
alleged only that he has heart disease.  The veteran does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is aware that the veteran received a Combat 
Infantryman's Badge from his service in Vietnam, and thus is 
a combat veteran and entitled to the application of 38 
U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  

As stated above, the veteran has not alleged why he believes 
that heart disease is related to service.  Regardless, his 
combat status would not allow him to allege that he has heart 
disease, which is related to service, as that requires a 
medical opinion.  See Caluza, 7 Vet. App. at 507.  Thus, his 
statements do not establish a basis for a finding that he has 
heart disease due to service.  

Thus, without competent evidence of current heart disease, 
service connection cannot be granted.  For the reasons stated 
above, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for heart 
disease, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. 49.

2.  Tinnitus

Information in the claims file reflects the veteran had an 
extensive period of service and is a recognized combat 
veteran.  On VA audiological evaluation in January 2002, the 
examiner noted a significant history of military noise 
exposure.  The examiner did not offer an opinion as to 
whether the veteran's tinnitus could be attributed to 
service.  Rather than remand this issue for such an opinion, 
it is the undersigned's view that the veteran is at least in 
equipoise as to whether tinnitus is due to service.  As such, 
the claim for service connection for tinnitus is granted.  
See Gilbert, 1 Vet. App. at 55. 

3.  Post-traumatic stress disorder

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v Brown, 10 Vet. App. 128 (1997).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for post-traumatic stress 
disorder.  As stated above, one of the requirements for 
eligibility for service connection for this disability is a 
current medical diagnosis of post-traumatic stress disorder.  
38 C.F.R. § 3.304(f).  Without a diagnosis of such, the claim 
for service connection for post-traumatic stress disorder 
cannot be granted.  See id.  Here, the veteran has not 
brought forth any evidence of a diagnosis of post-traumatic 
stress disorder.  In fact, there is evidence to the contrary.  
When examined by a VA psychiatrist, the psychiatrist made a 
specific determination that there was no Axis I diagnosis.  
She stated the veteran was denying symptoms that were 
consistent with a diagnosis of post-traumatic stress 
disorder.  The VA psychiatrist concluded, "The veteran does 
not appear to be disabled related to post-traumatic stress 
disorder, or any other Axis I diagnosis."  There is no 
competent evidence in the record to refute the VA 
psychiatrist's opinion.

The Board is aware that the veteran is a combat veteran, and 
thus a stressor is conceded.  However, the veteran's claim is 
being denied because he has not brought forth evidence of a 
disability of post-traumatic stress disorder as a result of 
such combat, which is a requirement for the grant of service 
connection for post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.304(f).  Again, the veteran's status as a combat veteran 
does not allow him to enter a diagnosis that requires a 
medical opinion.  See Caluza, 7 Vet. App. at 507; Espiritu, 
2 Vet. App. at 494.  Because the evidence establishes that 
the veteran does not have post-traumatic stress disorder, the 
claim must be denied.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

4.  Sinusitis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for chronic sinusitis.  The 
service medical records show that the veteran was seen three 
times during his 20 years in service for complaints related 
to upper respiratory infection.  For example, in May 1959, 
the veteran complained of sinus trouble.  The impression was 
mild frontal sinusitis.  A January 1960 treatment record 
shows that the veteran was seen with headache and draining 
sinuses.  In August 1972, the veteran stated he felt okay but 
for sinus congestion.  However, reports of medical 
examinations conducted in November 1952, January 1955, April 
1955, March 1958, March 1970, June 1972, and June 1974 showed 
clinical evaluations of the veteran's sinuses were normal.  
In reports of medical history completed by the veteran at 
those times, he reported a history of sinus problems, and 
there were no findings reported on those histories of current 
sinusitis.  Based on the above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran developed chronic sinusitis in service.  Again, the 
veteran had a 20-year period of active duty and during that 
time, he was seen three times for sinus problems.  The Board 
does not find that such establishes a chronic sinus condition 
in service.

The first showing of sinusitis following service is June 
1994, which is 20 years following the veteran's discharge 
from service.  In the January 2002 examination report, the 
examiner entered a diagnosis of "chronic sinus problem."  
The Board does not find that such is a nexus to service.  No 
medical professional has attributed the post service 
diagnosis of sinusitis to service.  Additionally, there is no 
evidence of continuity of symptomatology between the 
veteran's discharge from service and the first objective 
showing of sinusitis in 1994.  Accordingly, without competent 
evidence that the current diagnosis of chronic sinus problems 
is related to service, there is no basis to grant service 
connection for such.  

Although the veteran has claimed that sinusitis is related to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  Again, as 
stated above, his status as a combat veteran would not allow 
him to attribute the diagnosis of sinusitis to service, as 
competent medical evidence is generally required for that 
determination.  See Caluza, 7 Vet. App. at 507.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for sinusitis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.




ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

A compensable evaluation for left ear hearing loss disability 
is denied.

Service connection for heart disease is denied.

Service connection for tinnitus is granted.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for sinusitis is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



